Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 1 of 27



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


  KESLER AUGUSTE,                                                    Case NO.:

        Plaintiff,

        v.

  HAMPTON’S WEST CONDOMINIUM
  ASSOCIATION, INC.,

        Defendant.
  _________________________________________/


                     COMPLAINT FOR DAMAGES AND JURY DEMAND

        Plaintiff, KESLER AUGUSTE (“Plaintiff” or “AUGUSTE”), by and through undersigned
  counsel, sues Defendant, HAMPTON’S WEST CONDOMINIUM ASSOCIATION, INC.,
  (hereinafter “Defendant” or “HAMPTON’S WEST”), and alleges as follows:


                                         NATURE OF ACTION

     1. This action is brought under 42 U.S.C. § 1981; the Age Discrimination in Employment Act

        29 U.S.C. §621 et seq. (ADEA); Title VII of the Civil Rights Act of 1964, 42 U.S.C.

        §2000e et seq. (Title VII); and the Florida Civil Rights Act §760.01, et seq., Florida

        Statutes (FCRA); to redress unlawful employment practices toward Plaintiff, including but

        not limited to discrimination and discharge from employment.

                                     JURIDICTION AND VENUE

     2. This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and 42 U.S.C.

        § 1981; the Age Discrimination in Employment Act 29 U.S.C. §621 et seq. (ADEA) and

        Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (Title VII).
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 2 of 27



     3. The Southern District of Florida, Miami-Dade Division is proper under 28 U.S.C. § 1391

         (b)(1) because Defendant is a resident of, has agents, and/ or transacts their affairs in this

         district.

     4. Venue is proper because under 28 U.S.C. § 1391 (b)(2) because all or a substantial part of

         the events giving rise to this cause occurred in this district.

                                                 PARTIES

     5. Plaintiff is an individual residing in Miramar, Florida and was a resident of Broward

         County, Florida for all times relevant to this action.

     6. At all times relevant to this action, Plaintiff was an employee of Defendant.

     7. Defendant is a For Profit Corporation authorized to conduct business in the State of Florida

         and in Miami-Dade County, Florida.

                                         STATEMENT OF FACTS

     8. Plaintiff brings forth this action in Federal Court pursuant to Title VII, ADEA, § 1981 and

         FCRA.

     9. Plaintiff is a fifty-five (55) year old Black male of Haitian descent.

     10. On or about June 20, 1993, Plaintiff was hired, and he began working for HAMPTON’S

         WEST.

     11. At all times relevant, Defendant HAMPTON’S WEST had no employee handbook or an

         anti-discrimination policy in place.

     12. Throughout his employment, Plaintiff worked in the Spa Department as a Spa Attendant.

     13. Throughout his twenty-four (24) years employed by HAMPTON’S WEST, Plaintiff’s

         work schedule was Monday through Friday 5:30 am to 1:00 pm, totaling forty (40) hours

         per week.



  Page | 2
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 3 of 27



     14. At all times relevant, Plaintiff’s rate of pay was $17.88 per hour.

     15. At all times relevant, Plaintiff received less pay than Hispanic workers with less experience

         and less time with HAMPTON’S WEST.

     16. Plaintiff received no pay increase in his last six (6) years with HAMPTON’S WEST despite

         good work evaluations.

     17. At all times relevant, Plaintiff was the only male employee of Haitian national origin

         working as a Spa Attendant in the Spa Department of Defendant.

     18. In or around October 2018, HAMPTON’S WEST hired a new Property Manager, Stephen

         WALSHE (hereinafter referred to as “WALSHE”). WALSHE had the authority to impact

         the terms of Plaintiff’s employment.

     19. Defendant’s WALSHE is a white male.

     20. In Defendant’s WALSHE’S first interaction with Plaintiff, WALSHE said, “OH! 25

         YEARS, THAT’S A REALLY LONG TIME TO WORK FOR A COMPANY.”

     21. Defendant’s WALSHE regularly made comments as it relates to Plaintiff AUGUSTE’S

         age and time with Defendant.

     22. WALSHE regularly made comments as it related to Plaintiff’s time with HAMPTON’S

         WEST.

     23. In or around November 2018, WALSHE made changes to Plaintiff’s schedule without

         notice or a legitimate business reason.

     24. In or around November 2018, WALSHE Scheduled Plaintiff to work only on weekends

         (Fridays, Saturdays and Sundays).

     25. WALSHE made Plaintiff AUGUSTE’S employment part-time, only working a total of

         twenty-seven (27) hours per week.



  Page | 3
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 4 of 27



     26. Plaintiff AUGUSTE complained to Defendant’s WALSHE that the new schedule was

         unfair.

     27. WALSHE gave Plaintiff’s old schedule to a much younger incoming Hispanic woman.

     28. Plaintiff AUGUSTE complained about the change in schedule and felt as though he was

         being discriminated against based on his race. WALSHE and Defendant refused to increase

         Plaintiff AUGUSTE’S hours.

     29. WALSHE made every effort to make Plaintiff AUGUSTE excluded from the team due to

         his age and race.

     30. WALSHE treated Defendant’s Hispanic and white employees with respect.

     31. WALSHE provided Defendant’s Hispanic and white schedule with better schedules than

         Plaintiff AUGUSTE.

     32. In or around February 2019, the young Hispanic woman resigned from the position and

         Plaintiff AUGUSTE was returned to his original schedule.

     33. Throughout Plaintiff AUGUSTE’S time working with Defendant’s WALSHE, WALSHE

         regularly yelled and berated Plaintiff in the presence of the other Spa Attendants.

     34. Defendant’s WALSHE subjected Plaintiff AUGUSTE to a hostile work environment.

     35. On or about April 9, 2019, after Plaintiff’s shift ended- Plaintiff made his way to his car in

         the rain, Plaintiff AUGUSTE found One Thousand Dollars ($1,000.00) in cash in the

         parking lot.

     36. Defendant’s manager called Plaintiff shortly after, and asked Plaintiff whether he had

         found the money ($1,000.00). Plaintiff informed the manager during the phone call that he

         had in fact found the ($1,000.00). Defendant’s manager asked Plaintiff AUGUSTE to




  Page | 4
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 5 of 27



         return to work with the money, to which Plaintiff AUGUSTE said he could not return but

         would bring the money first thing in the morning.

     37. Defendant’s manager said that it was “OK” for Plaintiff AUGUSTE to turn the money in

         the next morning.

     38. On or about April 10, 2019, WALSHE called Plaintiff AUGUSTE to his office and told

         Plaintiff he was fired.

     39. Defendant had no policy in effect regarding lost property.

     40. Plaintiff AUGUSTE explained that he had never been in trouble and he always turned

         money he found around the property to the Lost and Found.

     41. HAMPTON’S WEST has on staff, a white employee who was caught stealing from

         residents on numerous occasions.

     42. Defendant held Plaintiff AUGUSTE to a different standard than Plaintiff AUGUSTE’S

         non-Black colleagues.

     43. Defendant replaced Plaintiff AUGUSTE with an individual who is Hispanic and

         significantly younger than Plaintiff.

     44. All conditions precedent have occurred or been met, which includes the filing of a charge

         of discrimination with the U.S. Equal Employment Opportunity Commission prior to one

         hundred eighty (180) days from the filing of this Complaint and the issuance of a Notice

         of Right to Sue on July 16, 2019.

     45. Defendant discriminated against and terminated Plaintiff AUGUSTE on the basis of

         Plaintiff’s race, color, and national origin, and because Plaintiff complained or opposed the

         unlawful conduct of Defendant related to the above protected classes.

     46. Defendant retaliated against Plaintiff AUGUSTE for engaging in protected activity.



  Page | 5
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 6 of 27



     47. The above are just some examples of the unlawful discrimination and retaliation to which

         Defendant subjected Plaintiff.

     48. Plaintiff AUGUSTE claims actual discharge and also seeks reinstatement.

     49. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded,

         victimized, embarrassed, and emotionally distressed.

     50. As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has endured

         financial hardships and irreparable damage to Plaintiff’s professional reputation.

     51. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

         continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

         compensation, which such employment entails. Plaintiff has also suffered pecuniary losses,

         emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

         pecuniary losses. Plaintiff further claims aggravation, activation, and/or exacerbation of

         any preexisting condition.

     52. As Defendant’s actions were malicious, willful, outrageous, and conducted with full

         knowledge of the law, Plaintiff demands punitive damages against Defendant.

     53. Plaintiff further claims aggravation, activation and exacerbation of a preexisting condition.

     54. The above are just some examples of unlawful discrimination and retaliation to which the

         Defendant subjected Plaintiff.

                                      AS A FIRST CAUSE OF ACTION

                      RACIAL DISCRIMINATION AND HARASSMENT § 1981

     55. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 54 above.




  Page | 6
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 7 of 27



     56. This is an action for discrimination and harassment because of race and national origin

         under Section 1981. Plaintiff is a Haitian Black man.

     57. Plaintiff was the only Black and Haitian Spa Attendant on staff at HAMPTON’S WEST.

     58. WALSHE yelled at and berated Plaintiff on account of his race.

     59. At all times relevant, Plaintiff AUGUSTE was treated differently because his race and his

         Haitian background.

     60. WALSHE reduced Plaintiff AUGUSTE’S hours while allowing the other four white (4)

         Hispanic workers to maintain their hours.

     61. WALSHE moved Plaintiff AUGUSTE to a weekend schedule after maintaining the same

         five (5) day work week for the past twenty-four (24) years.

     62. WALSHE gave Plaintiff AUGUSTE part time hours and gave the white Hispanic workers

         full time hours.

     63. After Plaintiff AUGUSTE’S termination, Defendant replaced Plaintiff AUGUSTE with a

         white Hispanic female.

     64. Defendant and Defendant’s WALSHE subjected Plaintiff AUGUSTE to a hostile work

         environment because he is a Black man.

     65. Defendant constantly enforced a purposefully discriminatory pattern and practice of

         depriving Black individuals of the equal rights described therein, in further violation of

         42 U.S.C. §1981.

     66. As a result of Defendant’s discrimination in violation of Section 1981, Plaintiff has been

         denied the enjoyment of all benefits, privileges, terms, and conditions of Plaintiff’s

         contractual relationship which provided substantial compensation and benefits, thereby

         entitling him to injunctive and equitable monetary relief; and having suffered such



  Page | 7
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 8 of 27



         anguish, humiliation, distress, inconvenience and loss of enjoyment of life because of

         Defendant’s actions, thereby entitling Plaintiff to compensatory damages.

     67. As alleged above, Defendant acted with malice or reckless indifference to the rights of

         the Plaintiff and copious other individuals named herein, thereby entitling Plaintiff to an

         award of punitive damages.

     68. Defendants violated the above and Plaintiff suffered numerous damages as a result.

     69. Plaintiff makes a claim against Defendant under all of the applicable paragraphs of 42

         U.S. Code § 1981.

     70. Plaintiff claims Defendant both unlawfully discriminated against Plaintiff and unlawfully

         retaliated against Plaintiff in violated of 42 USC 1981.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                of 42 U.S.C. § 1981; and

                b. Issue an order prohibiting further discrimination; and

                c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                with all promotions and seniority rights to which he is entitled, or award front pay

                in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                2000e-5; and

                d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                and

                e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                interest and such other and further relief as the Court deems proper.




  Page | 8
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 9 of 27



                                  AS A SECOND CAUSE OF ACTION

                          HOSTILE WORK ENVIRONMENT UNDER § 1981

     71. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 54 above.

     72. Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic;

         and (2) was severe or pervasive enough to make a reasonable person of the same legally

         protected class believe that the conditions of employment were altered and that the working

         environment was intimidating, hostile or abusive.

     73. The harassing conduct was directly connected to Plaintiff AUGUSTE race and national

         origin.

     74. Defendant delegated WALSHE the supervisory authority to control Plaintiff AUGUSTE’S

         work environment. Defendant abused that authority by creating a hostile work

         environment. A reasonable person subjected to Plaintiff AUGUSTE’S working

         environment would believe Defendant’s conduct was severe or pervasive enough to have

         altered the terms and conditions of employment and render the working environment

         intimidating, hostile or abusive.

     75. Defendant’s WALSHE often yelled at and berated Plaintiff AUGUSTE in the presence of

         other employees.

     76.Defendant’s discriminatory conduct was not welcomed by Plaintiff AUGUSTE.
     77. As a result of the hostile work environment, Plaintiff suffered a “tangible employment

         action” defined as a significant change in employment status, failure to promote,

         reassignment with significantly different responsibilities, and/or a decision causing a

         significant change in benefits.


  Page | 9
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 10 of 27



     78. Defendant failed to exercise reasonable care to prevent racial harassment in the workplace

         by failing to establish an explicit policy against harassment in the workplace on the basis

         of race, failing to fully communicate the policy to its employees, and/ or failing to provide

         a reasonable way for Plaintiffs to make a claim of harassment to higher management, and

         failing to take reasonable steps to promptly correct the harassing behavior raised by

         Plaintiff.

     79. As a result of Defendant’s violations of § 1981, Plaintiff has suffered damages, including,

         but not limited to: past and future lost wages, mental pain and suffering; humiliation;

         emotional distress; diminishment of career opportunities; harm to business reputation; loss

         of self-esteem; disruption to his family life; and other harm, pain and suffering, both

         tangible and intangible.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

              a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of

              42 U.S.C. § 1981; and

              b. Issue an order prohibiting further discrimination; and

              c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with

              all promotions and seniority rights to which he is entitled, or award front pay in lieu of

              reinstatement, and all other equitable relief provided; and

              d. Award Plaintiff all compensatory damages provided; and

              e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest

              and such other and further relief as the Court deems proper.




  Page | 10
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 11 of 27



                                    AS A THIRD CAUSE OF ACTION

                                     RETALIATION UNDER § 1981

     80. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 54 above.

     81. WALSHE discriminated against Plaintiff AUGUSTE because he was a black Haitian.

     82. Plaintiff AUGUSTE complained about the discriminatory treatment he received based on

         his race and national origin.

     83. Plaintiff AUGUSTE was terminated after he complained about the discriminatory

         treatment based on his race and national origin.

     84. Shortly after Plaintiff AUGUSTE’S complaints, Defendant’s WASLHE terminated

         Plaintiff AUGUSTE.

     85. The retaliatory actions taken against Plaintiff AUGUSTE world deter a reasonable person

         from making or maintaining a complaint of discrimination and/or harassment against

         Defendant.

     86. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices, including suffering economic damages, compensatory damages,

         emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

         of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                        a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                        violation of 42 U.S.C. § 1981; and

                        b. Issue an order prohibiting further discrimination; and




  Page | 11
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 12 of 27



                         c. Order equitable relief including but not limited to back pay, reinstating

                         Plaintiff with all promotions and seniority rights to which he is entitled, or

                         award front pay in lieu of reinstatement, and all other equitable relief

                         provided; and

                         d. Award Plaintiff all compensatory damages provided; and

                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.



                                    AS A FOURTH CAUSE OF ACTION

                      RACIAL DISCRIMINATION AND HARASSMENT UNDER

                                                  TITLE VII

     87. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 54 above.

     88. Title VII states in relevant part as follows:

         (a) Employer practices: It shall be an unlawful employment practice for an employer:

              (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

                 against any individual with respect to his compensation, terms, conditions, or

                 privileges of employment, because of such individual’s race, color, religion, sex, or

                 national origin;

     89. Plaintiff AUGUSTE’s race and national origin was a motivating factor in the Defendant’s

         treatment of Plaintiff AUGUSTE, including but not limited to refusing to return him to his




  Page | 12
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 13 of 27



         original schedule, no pay increase, forcing him to work on weekends and terminating his

         employment.

     90. Defendant’s WALSHE intentionally altered Plaintiff AUGUSTE’s work environment

         because of his race.

     91. Defendant’s WALSHE reduced Plaintiff AUGUSTE’s hours while allowing the other four

         (4) Hispanic workers to maintain their hours.

     92. Defendant’s WALSHE moved Plaintiff AUGUSTE to a weekend schedule after

         maintaining the same five (5) day work week for the past twenty-four (24) years.

     93. Defendant treated Plaintiff AUGUSTE less favorably than similarly situated employees

         outside Plaintiff’s protected class.

     94. Defendant’s WALSHE intentionally subjected Plaintiff AUGUSTE to a hostile work

         environment on account of Plaintiff AUGUSTE’S race and national origin.

     95. HAMPTON’S WEST engaged in unlawful employment practices prohibited by 42 U.S.C.

         2000e et seq., by harassing and otherwise discriminating against Plaintiff as set forth

         herein.

     96. Defendant HAMPTON’S WEST violated the above and Plaintiff suffered numerous

         damages as a result.

                   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                          a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                          violation of Title VII of the Civil Rights Act of 1964; and

                          b. Issue an order prohibiting further discrimination; and

                          c. Order equitable relief including but not limited to back pay, reinstating

                          Plaintiff with all promotions and seniority rights to which he is entitled, or



  Page | 13
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 14 of 27



                         award front pay in lieu of reinstatement, and all other equitable relief

                         provided for in 42 U.S.C. 2000e-5; and

                         d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.

                         2000e-5; and

                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.

                                         AS A FIFTH CAUSE OF ACTION
                            HOSTILE WORK ENVIRONMENT UNDER TITLE VII


     97. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 54 above.

     98. The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace which

         leaves any person feeling harassed or discriminated against, due to his or her gender, age,

         religion, national origin or race.

     99. Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic;

         and (2) was severe or pervasive enough to make a reasonable person of the same legally

         protected class believe that the conditions of employment were altered and that the working

         environment was intimidating, hostile or abusive.

     100.        The harassing conduct was directly connected to Plaintiff AUGUSTE age and

         national origin.

     101.        Defendant’s WALSHE often yelled at and berated Plaintiff AUGUSTE in the

         presence of other employees.

     102.        Plaintiff AUGUSTE did not welcome Defendant’s conduct or comments.


  Page | 14
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 15 of 27



     103.       Defendant delegated WALSHE the supervisory authority to control Plaintiff

         AUGUSTE’S work environment. Defendant abused that authority by creating a hostile

         work environment. A reasonable person subjected to Plaintiff AUGUSTE’S working

         environment would believe Defendant’s conduct was severe or pervasive enough to have

         altered the terms and conditions of employment and render the working environment

         intimidating, hostile or abusive.

     104.       As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has

         suffered damages, including, but not limited to: past and future lost wages, mental pain and

         suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

         business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

         and suffering, both tangible and intangible.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                of Title VII of the Civil Rights Act of 1964; and

                b. Issue an order prohibiting further discrimination; and

                c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                with all promotions and seniority rights to which he is entitled, or award front pay

                in lieu of reinstatement, and all other equitable relief provided; and

                d. Award Plaintiff all compensatory damages provided; and

                e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                interest and such other and further relief as the Court deems proper.




  Page | 15
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 16 of 27



                                   AS A SIXTH CAUSE OF ACTION

                                   RETALIATION UNDER TITLE VII

     105.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 54 above.

     106.       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a)

         provides that it shall be unlawful employment practice for an employer: “(1) to . . .

         discriminate against any of his employees . . . because she has opposed any practice made

         an unlawful employment practice by this subchapter, or because she has made a charge,

         testified, assisted or participated in any manner in an investigation, proceeding, or hearing

         under this subchapter.”

     107.       Plaintiff AUGUSTE complained to Defendant’s WALSHE about his hours being

         cut and that he had been treated discriminatorily.

     108.       Shortly after Plaintiff AUGUSTE’s complaints, Defendant’s WALSHE began

         cutting Plaintiff AUGUSTE’s hours- making Plaintiff AUGUSTE a part-time employee.

     109.       Plaintiff AUGUSTE engaged in protected activity such as complaining about

         discrimination based on his race and age.

     110.       Shortly after Plaintiff AUGUSTE’S complaints, Defendant’s WASLHE terminated

         Plaintiff AUGUSTE.

     111.       The retaliatory actions taken against Plaintiff AUGUSTE world deter a reasonable

         person from making or maintaining a complaint of discrimination and/or harassment

         against Defendant.

     112.       Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices, including suffering economic damages, compensatory damages,



  Page | 16
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 17 of 27



         emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

         of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                           a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                           violation of Title VII of the Civil Rights Act of 1964; and

                           b. Issue an order prohibiting further discrimination; and

                           c. Order equitable relief including but not limited to back pay, reinstating

                           Plaintiff with all promotions and seniority rights to which he is entitled, or

                           award front pay in lieu of reinstatement, and all other equitable relief

                           provided; and

                           d. Award Plaintiff all compensatory damages provided-5; and

                           e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                           judgment interest and such other and further relief as the Court deems

                           proper.

                                     AS A SEVENTH CAUSE OF ACTION

                                       AGE DISCRIMINATION-ADEA

     113.          Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 54 above.

     114.          This is an action to recover all damages, interest, equitable relief and attorney’s fees

         and costs on behalf of Plaintiff for violations of his state rights under the Age

         Discrimination in Employment Act (“ADEA”), to include the remedies in 29 U.S.C. §621

         et seq.




  Page | 17
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 18 of 27



     115.       Plaintiff AUGUSTE is fifty-five (55) years old and is protected against

         discrimination under the ADEA.

     116.       Plaintiff AUGUSTE was replaced by much younger Hispanic workers without any

         experience.

     117.       Defendant’s WALSHE terminated Plaintiff AUGUSTE after making comments

         about how long Plaintiff had been working with HAMPTON’S WEST.

     118.       Defendant failed to terminate the employment of younger Spa Attendants who

         Plaintiff AUGUSTE generally outperformed.

     119.       Defendant continued to hire much younger employees to replace Plaintiff

         AUGUSTE after his unlawful termination.

     120.       Defendant’s WALSHE intentionally subjected Plaintiff AUGUSTE to a hostile

         work environment on account of Plaintiff AUGUSTE’S age.

     121.       Defendant engaged in adverse employment actions against Plaintiff, including but

         not limited to, refusing to return him to his original schedule and terminating his

         employment, on the basis of his age.

     122.       Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                        a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                       violation of the ADEA;

                       b. Issue an order prohibiting further discrimination;




  Page | 18
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 19 of 27



                       c. Order equitable relief including but not limited to back pay, reinstatement

                       or front pay in lieu of reinstatement, and all other equitable relief provided

                       in the ADEA;

                       d. Award Plaintiff all compensatory and liquidated damages provided for in

                       the ADEA; and

                       e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                       judgment interest and such other and further relief as the Court deems

                       proper.

                                 AS AN EIGHTH CAUSE OF ACTION

                        HOSTILE WORK ENVIRONMENT UNDER ADEA

     123.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 54 above.

     124.       Defendant and WALSHE subjected Plaintiff to harassment and the harassment was

         motivated by Plaintiff AUGUSTE’S age.

     125.       Defendant and WALSHE treated Plaintiff AUGUSTE harshly and ultimately

         terminated Plaintiff AUGUSTE because of his age.

     126.       Defendant’s WALSHE often yelled at and berated Plaintiff AUGUSTE in the

         presence of other employees.

     127.       Defendant and WALSHE’S discriminatory conduct was not welcomed by Plaintiff

         AUGUSTE.

     128.       The conduct was so severe and pervasive that a reasonable person in Plaintiff

         AUGUSTE’S position would find Plaintiff AUGUSTE’S work environment to be hostile

         or abusive.


  Page | 19
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 20 of 27



     129.       Defendant failed to exercise reasonable care to prevent racial harassment in the

         workplace by failing to establish an explicit policy against harassment in the workplace on

         the basis of race, failing to fully communicate the policy to its employees, and/ or failing

         to provide a reasonable way for Plaintiffs to make a claim of harassment to higher

         management, and failing to take reasonable steps to promptly correct the harassing

         behavior raised by Plaintiff.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                         a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                        violation of the ADEA;

                        b. Issue an order prohibiting further discrimination;

                        c. Order equitable relief including but not limited to back pay, reinstatement

                        or front pay in lieu of reinstatement, and all other equitable relief provided

                        in the ADEA;

                        d. Award Plaintiff all compensatory and liquidated damages provided for in

                        the ADEA; and

                        e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                        judgment interest and such other and further relief as the Court deems

                        proper.

                                   AS A NINTH CAUSE OF ACTION

                                     RETALIATION UNDER ADEA

     130.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 54 above.




  Page | 20
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 21 of 27



     131.       Defendant and WALSHE discriminated against Plaintiff AUGUSTE due to his age

         in making employment related decisions.

     132.       WALSHE made comments about Plaintiff AUGUSTE being with Defendant as an

         employee for a “REALLY LONG TIME.”

     133.       Plaintiff AUGUSTE was older than the other Spa Attendants.

     134.       Plaintiff AUGUSTE made complaints about WALSHE’S discriminatory

         comments and conduct.

     135.       Defendant and WALSHE discriminated against him because of Plaintiff

         AUGUSTE’S complaints about being discriminated against.

     136.       Defendant and WALSHE subjected Plaintiff AUGUSTE to a materially adverse

         action at the time, or after the protected conduct took place.

     137.       There was a causal connection between Plaintiff AUGUSTE’S termination of

         employment and his complaints of discrimination.

     138.       The retaliatory actions taken against Plaintiff AUGUSTE world deter a reasonable

         person from making or maintaining a complaint of discrimination and/or harassment

         against Defendant.

     139.       Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices, including suffering economic damages, compensatory damages,

         emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

         of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                of the ADEA;


  Page | 21
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 22 of 27



                 b. Issue an order prohibiting further discrimination;

                 c. Order equitable relief including but not limited to back pay, reinstatement or front

                 pay in lieu of reinstatement, and all other equitable relief provided in the ADEA;

                 d. Award Plaintiff all compensatory and liquidated damages provided for in the

                 ADEA; and

                 e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                                    AS A TENTH CAUSE OF ACTION

                                    FCRA (RACE DISCRIMINATION)

     140.        Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 54 above.

     141.        This is an action to recover all damages, interest, equitable relief and attorney’s fees

         and costs on behalf of Plaintiff for violations of his state rights under the Florida Civil

         Rights Act (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

     142.        Plaintiff AUGUSTE is an individual of Haitian descent and is therefore a member

         of protected classes within the meaning of the applicable law.

     143.        Plaintiff AUGUSTE was the only Haitian and Black Spa Attendant.

     144.        At all relevant times, Plaintiff AUGUSTE was an employee under the FCRA.

     145.        Plaintiff AUGUSTE is and was protected against discrimination under the FCRA.

     146.        At all relevant times, Plaintiff AUGUSTE was qualified to do his job and other jobs

         at HAMPTON’S WEST.

     147.        At all relevant times, Defendant treated Plaintiff AUGUSTE differently because he

         is black.



  Page | 22
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 23 of 27



     148.        Defendant replaced Plaintiff AUGUSTE with multiple Hispanic employees.

     149.        Defendant’s discrimination against Plaintiff AUGUSTE was willful or with

         reckless indifference to his protected rights.

     150.        Plaintiff AUGUSTE has been damaged as a direct and proximate result of

         Defendant’s illegal employment practices, including suffering economic damages,

         compensatory damages, emotional pain and suffering, inconvenience, mental anguish,

         outrage, loss of enjoyment of life, loss of dignity, and other non-pecuniary losses and

         tangible injuries.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                         a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                         violation of the FCRA; and

                         b. Issue an order prohibiting further retaliation; and

                         c. Order equitable relief including but not limited to back pay, reinstatement

                         or front pay in lieu of reinstatement, and all other equitable relief provided

                         by Fla. Stat. § 760.01, et seq.; and

                         d. Award Plaintiff all compensatory damages provided for by Fla. Stat. §

                         760.01, et seq.; and

                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.




  Page | 23
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 24 of 27



                                AS AN ELEVENTH CAUSE OF ACTION

                                    FCRA (AGE DISCRIMINATION)

     151.        Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 54 above.

     152.        This is an action to recover all damages, interest, equitable relief and attorney’s

         fees and costs on behalf of Plaintiff for violations of his state rights under the Florida

         Civil Rights Act (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

     153.        At all relevant times Defendant was an employer and a covered entity under the

         FCRA subject to its provisions.

     154.        Defendant’s discrimination against Plaintiff AUGUSTE was willful or with

         reckless indifference to his protected rights.

     155.        At all times relevant, Plaintiff AUGUSTE was over the age of 40.

     156.        Defendant’s WALSHE made comments about how long Plaintiff AUGUSTE

         worked for Defendant.

     157.        Defendant replaced Plaintiff AUGUSTE with much younger employees.

     158.        Defendant subjected Plaintiff AUGUSTE to a hostile work environment on

         account of his race.

     159.        Plaintiff AUGUSTE has been damaged as a direct and proximate result of

         Defendant’s illegal employment practices, including suffering economic damages,

         compensatory damages, emotional pain and suffering, inconvenience, mental anguish,

         outrage, loss of enjoyment of life, loss of dignity, and other non-pecuniary losses and

         tangible injuries.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:



  Page | 24
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 25 of 27



                       a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                       violation of the FCRA; and

                       b. Issue an order prohibiting further retaliation; and

                       c. Order equitable relief including but not limited to back pay, reinstatement

                       or front pay in lieu of reinstatement, and all other equitable relief provided

                       by Fla. Stat. § 760.01, et seq.; and

                       d. Award Plaintiff all compensatory damages provided for by Fla. Stat. §

                       760.01, et seq.; and

                       e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                       judgment interest and such other and further relief as the Court deems

                       proper.

                             AS A TWELTH CAUSE OF ACTION

                                 RETALIATION UNDER FCRA

     160.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 54 above.

     161.       Defendant took adverse employment actions against Plaintiff AUGUSTE because

         he complained about the racial discrimination and harassment; i.e., because he engaged in

         activities protected by the FCRA.

     162.       WALSHE discriminated against Plaintiff AUGUSTE in making the decision to cut

         Plaintiff AUGUSTE’S hours.

     163.       WALSHE made reference to the length of time that Plaintiff AUGUSTE was with

         Defendant as am employee.

     164.       Plaintiff AUGUSTE complained about WALSHE’S discriminatory conduct.



  Page | 25
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 26 of 27



      165.        Defendant’s WALSHE created a hostile work environment for Plaintiff

          AUGUSTE.

      166.        Defendant terminated Plaintiff AUGUSTE after his complaint of discrimination

          and harassment.

      167.        These retaliatory actions against Plaintiff AUGUSTE would deter a reasonable

          person from making or maintaining a complaint of discrimination or harassment against

          Defendant.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully retaliated against Plaintiff in violation of

                  the FCRA; and

                  b. Issue an order prohibiting further retaliation; and

                  c. Order equitable relief including but not limited to back pay, reinstatement or front

                  pay in lieu of reinstatement, and all other equitable relief provided by Fla. Stat. §

                  760.01, et seq.; and

                  d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                  et seq.; and

                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.



                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

  determined at the time of trial plus interest, including but not limited to all emotional distress, back




  Page | 26
Case 1:19-cv-24165-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 27 of 27



  pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’ fees, costs,

  and disbursements of action; and for such other relief as the Court deems just and proper.



                                                  JURY DEMAND
         Plaintiff demands a trial by jury for the claims set forth in the complaint.




  Respectfully Submitted,
  October 9, 2019                                                             /s/ Tiffani-Ruth Brooks
                                                                                Tiffani-Ruth Brooks
                                                                               Fla. Bar No. 1010664
                                                                  Derek T. Smith Law Group. PLLC
                                                                      701 Brickell Ave., Suite 1310
                                                                                 Miami, FLL 33131
                                                                                Tel: (305) 946-1884
                                                                          Facsimile: (305) 503-6741
                                                                        tiffani@dereksmithlaw.com




  Page | 27
